DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9- 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5765641 A to Shy and US 20060228505 A1 to Goto.
Regarding claim 1:  Shy teaches a plug made of salt with a rubber layer(180,182) on each end, with a tapered portion extends from the first end, wherein the tapered portion is not contacted by the rubber layers  (Col 13, lines 33-43, see at least figure 3c).
Shy does not detail the method of manufacture, and only mentions that  upper and lower surfaces of the plug member are each encased by a protective, rubber or elastomeric material, 
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer (including PVA- PVA is a well-known elastomer – see US 20050211445 A1 [0030] ) in water, [0090-0095], applying the emulsion to a wellbore component and allow the solvent to evaporate [0044]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer/rubber coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.
The combination teaches claim 1.
1. A method comprising: 
contacting a first end of a salt plug with an emulsion of rubber in water, wherein a tapered portion extends from the first end, wherein the tapered portion is not contacted with the emulsion of rubber in water; 
evaporating a solvent of the emulsion; and 
precipitating polymer particles from the emulsion to form a film on the first end of the salt plug.
Regarding claim 2:  Shy, in combination with Goto, teaches  a second end of the salt plug having rubber wherein the second end is opposite from the first end.	Furthermore, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Shy, in combination with Goto, to contacting a second end of the salt plug with the emulsion of rubber in water, wherein the second end is opposite from the first end, as a matter of design choice, since applicant has not disclosed that contacting the first end and then second end solves any stated problem or is for any particular purpose and it appears that the invention would equally well with contacting the entire outer surface of the salt plug at the same time.
Regarding claim 3:  Shy fails to disclose evaporating the solvent of the emulsion.
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer in water, [0090-0095], applying the emulsion to a wellbore component and allow the solvent to evaporate [0044]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 4:  Shy  disclose a film on the second end of the salt plug, However fails to disclose  further comprising precipitating polymer particles from the emulsion to form the film.
Goto teaches “applying an aqueous coating composition based on a water soluble or water dispersible polymeric compound or a coating composition based on a polymeric compound dissolved in an organic solvent to form a dry solid coating atop the lubricating coating.” [0028]   A dissolved polymeric compound would  be required to precipitate from its dissolved state during evaporation.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the combination method of Shy and Goto, to use a dissolved polymeric compound, in view of Goto, as this amounts to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 5:  Shy as modified fails to disclose further comprising forming multiple layers of the polymer particles on the second end of the salt plug.
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The thickness of coating of a specific coating composition required for a specific application is a design consideration, and duplicating the application process and evaporating step to increase the coating thickness is considered to be duplicating the step as taught by Goto, consequently It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method  of the combination of Shy and Goto to apply any number of layers of coatings to arrive at the desired thickness, as a matter of design choice.
Regarding claim 6:  Shy as modified  discloses 6. The method of claim 4, further comprising forming interconnected layers of the polymer particles on both ends of the salt plug. (Figure 3c, the purpose of the membrane is to prevent fluid contact of the internal part of the plug, and therefore the layers must be complete, otherwise the system would not work as designed)
Regarding claim 7:  Shy as modified  discloses 7. The method of claim 4, further comprising forming interconnected layers of the polymer particles on at least the first end or the second end of the salt plug.(Figure 3c)
Regarding claim 9:  Shy as modified fails to disclose  9. The method of claim 1, further comprising forming multiple layers of the polymer particles on the first end of the salt plug.
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The thickness of coating of a specific coating composition required for a specific application is a design consideration, and duplicating the application process and evaporating step to increase the coating thickness is considered to be duplicating the step as taught by Goto, consequently It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method  of the combination of Shy and Goto to apply any number of layers of coatings to arrive at the desired thickness, as a matter of design choice.
	Regarding claim 10:   Shy as modified  fails to  discloses 10. The method of claim 1, wherein precipitating the polymer particles comprises precipitating polymer particles comprising styrene-butadiene copolymer, acrylonitrile-butadiene styrene copolymer, isobutylene, polyisoprene, polyvinyl alcohol, polyacrylate, or combinations thereof. 
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer (including PVA- PVA is a well-known elastomer – see US 20050211445 A1 [0030] ) in water, [0090-0095], applying the emulsion to a wellbore component and allow the solvent to evaporate [0044]
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer/rubber coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.
	Regarding claim 11:   Shy discloses the claimed invention except 11. The method of claim 1, wherein contacting the first end of the salt plug with the emulsion comprises at least one of brushing, pouring, and spraying.
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer in water, [0090-0095], applying the emulsion to a wellbore component by  brushing or spraying and allow the solvent to evaporate [0044]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 12: Shy teaches a plug made of salt with a rubber layer(180,182) on each end, with  a tapered portion extends from the first end, wherein the tapered portion is not contacted by the rubber layers  (Col 13, lines 33-43, see at least figure 3c).
Shy does not detail the method of manufacture, and only mentions that  upper and lower surfaces of the plug member are each encased by a protective, rubber or elastomeric material, 
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer (including PVA) in water, [0090-0095], applying the emulsion to a wellbore component and allow the solvent to evaporate [0044]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.
The resultant combination is interpreted as teaching Claim 12.
12. A method comprising: 
contacting a first end of a salt plug with an emulsion of rubber in water; 
evaporating a solvent of the emulsion; precipitating polymer particles from the emulsion to form a film on the first end; 
contacting a second end of the salt plug with the emulsion of rubber in water; 
evaporating the solvent of the emulsion; and
precipitating polymer particles from the emulsion to form a film on the second end.

Regarding claim 13:   Shy, as modified,  fails to disclose further comprising forming a film of at least a single layer of polymer particles on the first end. 
Goto teaches “applying an aqueous coating composition based on a water soluble or water dispersible polymeric compound or a coating composition based on a polymeric compound dissolved in an organic solvent to form a dry solid coating atop the lubricating coating.” [0028]   A dissolved polymeric compound would  be required to precipitate from its dissolved state during evaporation.
The purpose of the membrane is to prevent fluid contact of the internal part of the plug, and therefore the film must be complete and therefore comprise at least a single layer of polymer particles on the end (no holes), otherwise the system would not work as designed)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the combination method of Shy and Goto, to use a dissolved polymeric compound and form at least a single layer of polymer particles on the first end, in view of Goto, as this amounts to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 15:  Shy fails to disclose 15. The method of claim 12, further comprising forming interconnected layers of the polymer particles on at least the first end or the second end.
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The thickness of coating of a specific coating composition required for a specific application is a design consideration, and duplicating the application process and evaporating step to increase the coating thickness is considered to be duplicating the step as taught by Goto, consequently It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method  of the combination of Shy and Goto to apply any number of  interconnected layers of coatings to arrive at the desired thickness, as a matter of design choice.
Regarding claim 16:  Shy as modified fails to disclose 16. The method of claim 12, further comprising forming multiple layers of the polymer particles on each end of the salt plug.
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The thickness of coating of a specific coating composition required for a specific application is a design consideration, and duplicating the application process and evaporating step to increase the coating thickness is considered to be duplicating the step as taught by Goto, consequently It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method  of the combination of Shy and Goto to apply any number of layers of coatings to arrive at the desired thickness, as a matter of design choice.
Regarding claim 17:  Shy as modified discloses 17. The method of claim 12, further comprising forming the film on the second end, the film comprising at least a single layer of polymer particles. (Figure 3c, the purpose of the membrane is to prevent fluid contact of the internal part of the plug, and therefore the layers must be complete, otherwise the system would not work as designed)
Regarding claim 18:  Shy fails to discloses 18. The method of claim 12, wherein precipitating the polymer particles comprises precipitating polymer particles comprising styrene-butadiene copolymer, acrylonitrile-butadiene styrene copolymer, isobutylene, polyisoprene, polyvinyl alcohol, polyacrylate, or combinations thereof. 
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer (including PVA- PVA is a well-known elastomer – see US 20050211445 A1 [0030] ) in water, [0090-0095], applying the emulsion to a wellbore component and allow the solvent to evaporate [0044]
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer/rubber coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.

Regarding claim 19:   Shy discloses the claimed invention except 19. The method of claim 19, wherein contacting the first end of the salt plug with the emulsion comprises at least one of brushing, pouring, and spraying.
Goto teaches coating wellbore components with a coating by forming emulsion of a water soluble polymer in water, [0090-0095], applying the emulsion to a wellbore component by  brushing or spraying and allow the solvent to evaporate [0044]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Shy by using the coating manufacturing method of Goto to place his coating materials onto his salt plug, as the method of applying a polymer coating via an emulsion in water and evaporating the water is a well-known means to form a protective coating on a wellbore component. Furthermore, using the technique of achieving a coating, as taught by Goto, with the salt plug of Shy, would amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 20:   Shy discloses 20. The method of claim 12, further comprising forming interconnected layers of the polymer particles on both ends of the salt plug.(Figure 3c, the purpose of the membrane is to prevent fluid contact of the internal part of the plug, and therefore the layers must be complete, otherwise the system would not work as designed)


Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shy and Goto, and further in view of US 20180258344 A1 to HOLTSCLAW.
Regarding claim 8:  Shy as modified discloses the claimed invention except 8. The method of claim 1, wherein contacting the first end of the salt plug comprises contacting the first end of the salt plug with a latex solution comprising the polymer particles.
	Holtsclaw teaches a salt particle coated with a “transient coating comprises a degradable polymer selected from the group consisting of polylactic acid, polyglycolic acid, poly(vinylidene chloride), poly(cyclopentadiene), latex, shellac, methylcellulose, ethylcellulose, and any combination thereof.” [0089].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Shy to use as a coating latex, since the Examiner notes the equivalence of Latex and polylactic acid, polyglycolic acid, poly(vinylidene chloride), poly(cyclopentadiene),  shellac, methylcellulose, ethylcellulose,  for their use in the temporary coating arts art and the selection of any of these known equivalents to the polymers disclosed by Shy (PVA, PGA, PLA, PEG, cellulose, sugar, poly(α-hydroxyacid) [e.g., poly(lactic acid), poly(glycolic acid], poly(orthoester), poly(anhydride), poly(hydroxyl alkanoate), gelatin, chitosan, arabinogalactan, collagen, alginate, hyaluronic acid, fibrin, cellulose ether, and/or other degradable polymer [0235]) would be within the level of ordinary skill in the art.
	Regarding claim 14:  Shy as modified discloses the claimed invention except 14. The method of claim 12, wherein evaporating the solvent comprises evaporating a latex solution.
	Holtsclaw teaches a salt particle coated with a “transient coating comprises a degradable polymer selected from the group consisting of polylactic acid, polyglycolic acid, poly(vinylidene chloride), poly(cyclopentadiene), latex, shellac, methylcellulose, ethylcellulose, and any combination thereof.” [0089].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Shy to use as a coating latex, since the Examiner notes the equivalence of Latex and polylactic acid, polyglycolic acid, poly(vinylidene chloride), poly(cyclopentadiene),  shellac, methylcellulose, ethylcellulose,  for their use in the  coating arts  and the selection of any of these known equivalents to the rubber layer disclosed by Shy  would be within the level of ordinary skill in the art.


Response to Arguments
Applicant’s amendments have been fully considered and overcome the rejections and claim objections of the last office action.  Therefore, the rejections and claim objection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of US 5765641 A to Shy. Shy discloses a salt plug with a rubber layer of two ends wherein the rubber layer degrades over time.
As best understood the combination discloses the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674